DAMOORGIAN, J.
Sean Campbell appeals his conviction and sentence for one count of armed burglary with a firearm, one count of armed kidnapping with a firearm, three counts of armed robbery with a-firearm, and one count of aggravated battery. Campbell raised several issues on appeal.1 We find only one issue of merit, and reverse his conviction and sentence for kidnapping. We affirm on all other issues.
By way of background, Campbell and an accomplice were charged and tried as co-defendants for their respective roles in a home invasion robbery. The facts of this crime and underlying trial are outlined in our decision concerning the accomplice’s conviction and sentence. Orukotan v. State, 85 So.3d 542 (Fla. 4th DCA 2012). There, we reversed the accomplice’s conviction and sentence for kidnapping on the grounds that the evidence as proven at trial did not support a conviction for kidnapping. Id. at 547. Because Orukotan dealt with the exact same facts and crime, we reverse Campbell’s conviction and sentence for kidnapping as well.

Reversed in Part and Affirmed in Part.

POLEN and LEVINE, JJ., concur.

. Campbell also argued the following points: 1) the court erred when it did not exclude a witness from testifying about late disclosed evidence; 2) the court erroneously denied his motion for continuance based on the temporary unavailability of co-counsel; and 3) the court improperly limited Campbell’s cross-examination of witnesses.